DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claim 20 is withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. are withdrawn in view of Applicant’s amendment.
The previous grounds of rejection under 35 U.S.C. 103 as being unpatenable over Cohen are withdrawn in view of Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Meacham et al. are necessitated by amendment.
	All other rejections stand.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piascik et al. (EP 3051664).
Considering claim 1, Piascik discloses electroforming a first set of discrete metal coated laminates having a first predetermined geometry including nickel or other metals plated to produce layer 32(a) on laminate 14(a) (Figures 2 and 4) [0018] (i.e. electrolytic deposition of a metal such as nickel formed on the laminate to form a metal coated laminate);
Arranging an insulating layer 34(a) between each of the first set of metal laminates 32(a), 14(a) in a stack 66 to define a layered electrical machine (e.g. stator core) having the first predetermined geometry ([0018], [0025], [0033]). 
Regarding claim 8, Piascik discloses a surface of the precut sheet or panel is an exposed region having a first predetermined geometry [0019].  
Regarding claim 11, Piascik discloses wherein the insulating layer has the first predetermined geometry (Figure 6).  
Regarding claim 12, Piascik discloses forming a stator (title) for a gas turbine engine [0003]. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meacham et al. (US 2005/0034295).
Regarding claim 1, Meacham discloses electroforming a first set of discrete metal laminates (14, Figure 4a) plated with a metal interface (133, 143) by metal electroless plating or electrolytic plating [0080]; and
Applying dielectric bonding agent (135) (= arranging an insulating layer) to insure the required inter-laminate insulation [0028] between each of the first set of metal laminates in a stack to define a layered electrical machine component (Figures 4A-4C and 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piascik et al. (EP 3051664).
Regarding claim 2, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI. B). the production of a second set of metal laminates would have been obvious to produce multiple stators.  
Regarding claim 3, simultaneously forming multiple parts would have been an obvious engineering design solution for providing an efficient method of forming multiple stators.  
Regarding claims 4 and 5, Piascik discloses forming a stator core (title), therefore the geometries including spokes, rims and hub as claimed would necessarily be present or obvious engineering design choices.  
Regarding claim 6, Piascik discloses a scrap part [0018].  
Regarding claim 13, Piascik discloses the claimed invention as applied above.  The claim limitations of claim 13 are merely a duplication of parts which one of ordinary skill in the art would have found obvious to produce multiple stators.  The mere duplication of parts has no 
Regarding claim 14, Piascik discloses a surface of the precut sheet or panel is an exposed region having a first predetermined geometry [0019].  
Regarding claim 19, Piascik discloses forming a stator core (title), therefore the geometries including spokes, rims and hub as claimed would necessarily be present or obvious engineering design choices.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piascik et al. (EP 3051664) in view of Xerox (GB 1400200). 
Regarding claim 7, Piascik discloses the claimed invention as applied above.  Piascik fails to disclose recycling scrap.
Xerox discloses recycling of materials such as nickel scrap (title) from nickel waste material (page 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising recycling of material scrap because Xerox teaches a recovery process to reduce production costs and reduce environmental impact (page 1).  It would have been obvious to reuse the recovered materials to carry out further formation processes such as electroforming.  
Claims 9, 10 and 15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Piascik et al. (EP 3051664) in view of Cohen (US 2001/0014409). 
Regarding claims 9, 10 and 15-18, Piascik discloses the claimed invention as applied above including an exposed surface and simultaneous formation. Piascik fails to disclose the use of a mask.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a mask because Cohen teaches selectively electroforming by utilizing a mask to produce 3D structures.  

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. On pages 6-7 of the response, the argument is directed towards the teachings of Piascik et al. and states that there is no electroforming of metal laminates in Piascik et al.  The Examiner respectfully disagrees.  Piascik et al. explicitly state an electrolytic nickel or other metal layer being formed on the laminate structure 14(a) [0018] which equates to electroforming a metal laminate.  A metal coated laminate is not excluded from the instantly claimed terms of “metal laminate”.   Moreover, the instant specification indicates that electroforming can include any process for building, forming, growing, or otherwise creating a metal layer over another substrate or base (PGPub [0026]).  Therefore in the instant case, Piascik et al. disclose electrolytically forming a metal layer over structure 14(a) to form a metal laminate.  Regarding the term “discrete”, the instant claims allow for the possibility that any electroforming process whose end product is discrete metal laminates which is covered by the scope of Piascik et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795